Citation Nr: 1010816	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left shoulder 
tendonitis.

2.  Entitlement to service connection for hypertension, 
including as secondary to disabilities for which the Veteran 
is receiving VA compensation.

3.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain with disc injury at L4-L5.

4.  Entitlement to a rating in excess of 10 percent for 
status post (s/p) right ankle sprain with a history of 
fracture.  

5.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 
1987.  The Veteran also was enrolled in a VA vocational 
rehabilitation program from June 2000 to June 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from two rating decisions that were 
issued by the Regional Office (RO) in Boston, Massachusetts.  
The Board notes that while the Veteran initially also 
appealed the denial of compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of injuries to his left hip and knee, 
these claims were granted in full in a May 2009 rating 
decision by the RO and are therefore not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims and Assistance Act of 2000 (VCAA) imposes 
certain obligations upon VA to notify and assist claimants 
with substantiating their claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  The required 
notice must address all five elements of a service connection 
claim, including the manner whereby VA assigns disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 
C.F.R. § 3.159 was revised in part, effective May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

In addition to its duty to provide various notices, VA also 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating those 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the requirements of the VCAA were not met.  
First, with respect to the Veteran's claim for hypertension, 
the Board notes that the Veteran submitted various written 
statements in support of his claim wherein he alleged that 
his currently diagnosed hypertension was a result of 
limitations caused by disabilities for which he is currently 
receiving VA compensation.  For example, in a written 
statement dated in March 2008, the Veteran specifically 
claimed that his hypertension had its initial clinical onset 
after he sustained injuries to his left hip and knee.  In a 
written statement dated in November 2009 the Veteran 
reiterated his belief that his hypertension was a result of 
his left hip and knee injuries.  In a rating decision dated 
in May 2009, the Veteran was granted compensation for 
residuals of his left hip and knee injuries pursuant to 38 
U.S.C.A. § 1151.  However, the only VCAA notice that was sent 
to the Veteran regarding his hypertension claim, which was 
dated in March 2008, did not explain what was necessary in 
order establish secondary service connection for a claimed 
disability.  Neither the Veteran nor his representative 
indicated that they had knowledge of what was necessary to 
establish secondary service connection in this instance, so 
this error cannot be considered harmless and should be cured 
upon remand. 

Additionally, with respect to the Veteran's claims for 
service connection for a left shoulder disability and for 
increased ratings for his back and left hip disabilities, the 
Board notes that the claims file contains an October 2008 
decision from a Social Security Administration (SSA) 
administrative law judge which granted the Veteran SSA 
disability benefits for a combination of disabilities that 
included his left knee disorder, his left hip disorder, and 
his left shoulder disorder as well as several other 
disabilities.  However, no SSA records other than the October 
2008 decision are contained in the claims file and there is 
no evidence that any attempt was made to obtain them.  VA has 
a duty to obtain relevant records that are in the possession 
of the federal government.  See 38 U.S.C.A. § 5103A (b)(1) & 
(c)(3), 38 C.F.R. § 3.159(c)(2).  Insofar as the October 2008 
SSA decision specifically references the disabilities at 
issue herein, SSA records are relevant to the Veteran's 
claims and must be obtained in order to satisfy VA's duty to 
assist the Veteran.  

Next, the Veteran most recently underwent VA examination of 
the spine and right ankle in March 2008.  In his November 
2009 substantive appeal, the Veteran asserted that his lumbar 
spine and right ankle disabilities had worsened since the 
time of the last examination in March 2008.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
service-connected disabilities.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 
(1995).

Lastly, a VA examiner has not yet been asked to render an 
opinion as to the overall effect of the Veteran's service-
connected disabilities alone on his ability to obtain and 
retain employment.  Because the record reflects that the 
Veteran is not currently working, and a July 2009 letter from 
the Veteran's treating physician indicates that the Veteran 
is unemployable as a result of his service-connected 
disabilities, the prudent and thorough course of action is to 
afford the Veteran an examination on remand, to ascertain the 
impact of his service-connected disabilities on his 
unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran 
explaining the need for additional 
evidence regarding his hypertension claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009).  The 
letter should specifically address what 
the evidence needs to show in order to 
establish secondary service connection 
for a claimed disability.  The Veteran 
should also be advised that he may submit 
additional evidence in support of all of 
his pending claims. 

2.  Obtain from the Social Security 
Administration the records upon which the 
October 2008 decision granting benefits 
was based.  If the records cannot be 
obtained, this fact, and all attempts 
made to obtain the file, should be 
clearly documented in the claims file.

3.  After any additional records have 
been associated with the file, schedule 
the Veteran for an examination to 
determine the severity of his lumbar 
spine and right ankle disabilities, 
including any associated neurological 
impairment.  The examiner should be 
provided with the Veteran's claims 
file.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of the back.  

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected back disorder.  These 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  For example, the examiner 
should report the point in the range 
of motion when pain becomes apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address the 
Veteran's complaints of weakness and 
radiating pain in the lower 
extremities.  If a separate 
neurological examination is needed 
one should be scheduled.  

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and 
state the severity of the impairment 
of the nerve affected.

e) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

f)  The examiner should determine 
whether the back disability is 
manifested by weakened movement, 
excess fatigability, incoordination, 
flare-ups or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, flare-
ups, or pain.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

4.  Schedule the Veteran for a social 
and industrial examination for the 
purpose of ascertaining the cumulative 
impact of the Veteran's service-
connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities (lumbar spine, right 
ankle, left hip, and left knee 
disabilities) jointly on the Veteran's 
employability.  The examiner should 
opine as to whether the Veteran's 
service-connected disabilities, without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  
Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would have been capable of 
engaging with his current service-
connected disabilities, given his 
current skill set and educational 
background.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If one or more of the 
determinations remain less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case 
regarding such issues and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


